[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 19, 2005
                              No. 05-12681                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                           BIA No. A97-390-535

XIU JUAN ZHU,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________
                             (December 19, 2005)


Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     The Board of Immigration Appeals (“BIA”) adopted and affirmed an
Immigration Judge’s (“IJ”) decision ordering the removal of Xiu Juan Zhu, a

native and citizen of China, and denying her asylum and withholding of removal

under the Immigration and Nationality Act (“INA”) and the Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). Zhu now petitions this court for review of the BIA’s decision. She

contends that she is a refugee because she suffered economic persecution in China

when her manager at the electrical equipment company where she was employed

as a bookkeeper and accountant made her sign a document which made her

wrongfully responsible for a loan of 500,000 RMB, i.e., committed an act of

extortion, and she suffered a beating and detention by police after she reported

what her manager had done. Zhu also asserts that the IJ erred in not finding her

eligible for CAT relief because the Chinese police countenanced her manager’s

conduct by refusing to help her, which furthered her torture.

      We “review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Id. Here, because the BIA expressly adopted the IJ’s decision,

we review the IJ’s decision and the BIA’s. See id. To the extent that the IJ’s and

the BIA’s decisions were based on a legal determination, review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). Factual
                                          2
determinations, however, are reviewed under the “highly deferential substantial

evidence test,” which requires us to “view the record in the light most favorable to

the [IJ]’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc), cert.

denied, 125 S.Ct. 2245 (2005). We “must affirm the [IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1284 (internal quotation omitted).

                                          I.

      An alien who arrives in, or is present in, the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security and the Attorney General both have the discretion to grant asylum if the

alien meets the INA’s definition of a “refugee.” INA § 208(b)(1)(A), 8 U.S.C.

§ 1158(b)(1)(A) (as amended by the REAL ID Act of 2005, Pub. L. 109-13, 119

Stat. 231, 302-03). A “refugee” is defined as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion . . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      Neither the INA nor the regulations define “persecution.” We have stated,

                                           3
however, that “persecution is an extreme concept, requiring more than few isolated

incidents of verbal harassment or intimidation, and [that] mere harassment does not

amount to persecution.” Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (quotation omitted). Moreover, an asylum applicant’s persecution

or well-founded fear of persecution must be because of, or on account of, one of

the statutorily factors (listed above), such as political opinion. See INS v. Elias-

Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992); see also

Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (“In order to

demonstrate a sufficient connection between future persecution and the protected

activity, an alien is required to present specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution on account of such

a protected activity.”).

       The asylum applicant carries the burden of proving statutory “refugee”

status. 8 C.F.R. § 208.13(a). To establish asylum eligibility, the alien must, with

specific and credible evidence, establish (1) past persecution on account of a

statutorily listed factor, or (2) a “well-founded fear” that the statutorily listed factor

will cause future persecution. 8 C.F.R. § 208.13(b)(1), (2). To show that she has a

well-founded fear of future persecution, an alien must demonstrate that (1) she

fears persecution based on a protected ground, (2) there is a reasonable possibility

that she will suffer persecution if removed to her native country, and (3) she is
                                             4
unable or unwilling to return to that country because of such fear. 8 C.F.R.

§ 208.13(b)(2). Additionally, “an applicant must demonstrate that . . . her fear of

persecution is subjectively genuine and objectively reasonable.” Al Najjar, 257

F.3d at 1289.

      An IJ may grant withholding of removal if the IJ decides, that if returned to

her country, the alien’s life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

INA § 241(b)(3); 8 U.S.C. § 1231(b)(3). The burden of proof is on the alien to

show her eligibility for withholding of removal. 8 C.F.R. § 208.16(b). An alien is

entitled to withholding of removal if she can establish, with specific and credible

evidence: (1) a past threat to life or freedom through proof of past persecution on

account of a protected ground, or (2) a future threat to life or freedom if it “is more

likely than not” that the protected ground will cause future persecution. 8 C.F.R.

§ 208.16(b)(1), (2). Because this standard is more stringent than the “well-founded

fear” standard for asylum, if an applicant is unable to meet the “well-founded fear”

standard for asylum, she is generally precluded from qualifying for either asylum

or withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      We conclude that substantial evidence supports the IJ’s determination that

Zhu failed to establish past persecution or a well-founded fear of future persecution

based on her political opinion. Although Zhu testified that she was mistreated by
                                           5
the police when she reported her manager’s extortionate act, she has not articulated

the nature of her political opinion that supposedly is the basis for her persecution,

arguing only that the extortion and beating by the police appeared to be politically

motivated. By her own testimony, Zhu’s mistreatment resulted from her

complaining to the police about the extortion and did not result from her political

opinion. Even if we were to assume that the Chinese police mistreated Zhu

because of her political opinion, or imputed a political opinion to her, the isolated

incident of harassment by the police was not so menacing or extreme as to rise to

the level of persecution. See Sepulveda, 378 F.3d at 1265. In addition, Zhu has

offered no evidence that persons like her who are smuggled out of China are

imprisoned upon their return. In sum, because Zhu has failed to show persecution

or any nexus between her mistreatment in China and her political opinion, her

asylum and withholding of removal claims fail. See Forgue, 401 F.3d at 1286.

                                           II.

      In order to obtain relief under the CAT, the burden is on the applicant to

establish that it is “more likely than not” that she will be tortured in the country of

removal. 8 C.F.R. § 208.16(c)(2). Torture is defined as

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
                                            6
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). In Sanchez v. U.S. Attorney General, we held that in

order “[t]o demonstrate eligibility for CAT protection, an applicant must show that

it is more likely than not that she will be tortured in her home country at the hands

of her government or that her government will acquiesce in the torture,” and

rejected the applicant’s application because she presented no evidence on either

point. 392 F.3d 434, 438 (2004). CAT relief carries a higher legal standard than

asylum, and thus is very difficult to meet. Al Najjar, 257 F.3d at 1303.

       Zhu failed to present evidence that it is “more likely than not” that the

government of her removal country would torture her upon her return. She

presented no evidence that, upon her return to China, the police would seek her out

to punish her for complaining about her manager. Furthermore, Zhu offered no

evidence that the Chinese government would torture her for leaving that country

illegally before coming to the United States. In short, Zhu has not demonstrated

her eligibility for CAT relief.

      PETITION DENIED.




                                           7